Title: To George Washington from William Stephens Smith, 5 September 1783
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     New York 5th Septr1783
                  
                  I received your Excellency’s Letter of the 31st Ulto & am always rendered particularly happy, whenever my conduct meets your approbation.
                  I must acknowledge myself obliged by the advice contain’d in the latter part of the Letter relative to granting Passports to Persons going into the Country—protections I never presumed to give and generally informed the persons that the passes were not given with that intent and that their protection rested entirely upon their own Conduct—I should think myself inexcusable where I to attempt to hold up the Ideas of protection to these People any further than I conceive the dignity of Government requires.
                  Both in private and public Conversations I have always held it as rediculous for Individuals to be fishing for the opinion of their friends respecting their Stay in this Country, asserting that by applying to their own Minds, they must be able to determine—that I was confident that every Person found within those lines formerly occupied by the British Troops would be entitled to and receive the protection of the Goverment at least from Injury & Insult of the People, untill a proper investigation can be made respecting their Conduct when if it appears that they have in any instance run counter to the laws of their Country or extended their actions further than the perfect Rights of Individuals would justify & what was due to the Goverment under which they resided, they must expect punishment addequate to the Crime, which I was confident would never be inflicted but in cases which justice would warrant, and which upon examination would tend to confirm and render respectable, rather than injure our national Character—that the Gent. holding the reigns of Civil Goverment, have a perfect Idea of the rights of the Citizen and are attached to the Laws and Constitution of their Country, but at the same time that they would exert the powers of Government to shelter the meanest Character from personal injury, the most exalted need never flatter himself that his wealth or station can effect the opperation of the Laws provided by his Conduct he has exposd himself to their Lash, whenever I enter into political conversations relative to the situation of these people this is my foundation, but I have been particularly careful in avoiding them, considering it as a subject which in general ought to be handled with great delicacy—particularly by Military Characters in my Situation.
                  By the Bearer Ensn Shyber late of the German Troops, I send the Caps for the Boy’s, should they prove too large—small cushons within the Crown will make them fit &  setteasier than without.  The aforemention’d Gentleman was A.D. Camp to Lt Genl De Knoblock has obtain’d a very honourable dissmission and intends settling in this Country.  I am with great respect Your Excellencys most obliged Obedt Servt
                  
                     W.S. Smith
                  
               